Case 1:19-cv-09387-PAE Document17 Filed 10/15/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WBAT et al.,

Petitioners, 19 Civ. 9387 (PAE)
-V-
ORDER
PACIFICA FOUNDATION,

Respondent.

 

 

PAUL A. ENGELMAYER, District Judge:

This case was filed by petitioners on October 7, 2019, removed to federal court by
respondents on October 10, 2019, and assigned to this Court the following day. Counsel for both
parties have entered an appearance. Before the case was removed, a New York State Supreme
Court judge had entered a temporary restraining Order (TRO), which is set to expire on October
18,2019. The Court hereby issues the following Order:

1. A hearing in this matter is scheduled for Monday, October 21, 2019, at 3 p.m. in
Courtroom 1305 at the Thurgood Marshall U.S. Courthouse, 40 Centre Street, New York, New
York 10007. The hearing will function as both an initial conference and as a hearing to take up
the continuing need for a TRO or a preliminary injunction.

2. The Court extends the TRO through the end of the October 21 hearing. The Court
finds good cause to extend the TRO, so as to enable the Court to receive briefing and, to the
extent necessary, argument, on the need for further preliminary relief.

3. The parties are directed to submit letter briefs on why the TRO should, or should not,

be extended and/or converted to a preliminary injunction. Petitioner is directed to submit its
Case 1:19-cv-09387-PAE Document17 Filed 10/15/19 Page 2 of 3

brief by close of business on Wednesday, October 16, 2019. Respondent is directed to submit its
brief by close of business on Friday, October 18, 2019. The Court does not invite a reply.

4, The Court grants petitioner leave to file what it has styled as its “Corrected First
Amended Petition,” Dkt. 12, as its “Second Amended Petition.” Petitioner should do so by
Friday, October 18, 2019. Petitioner should use this opportunity to make any other amendments
in the complaint that it intends to make, as a party does not have, under Federal Rule of Civil
Procedure 15, a right to amend a complaint more than once. See Dkt. 14 & 15.

5. By close of business on Friday, October 18, 2019, counsel for Respondent should file
a brief letter with the Court explaining the basis or bases for this Court’s jurisdiction. If
Respondent is relying, in whole or in part, on diversity jurisdiction, counsel should specify the
citizenship of all named plaintiffs and all named defendants (including the citizenship of all
members or partners in any non-corporate entity).

6. Also by the close of business on Friday, October 18, 2019, the parties should file a
joint letter, not to exceed three single-spaced pages in length, addressing the following topics in
separate paragraphs: (1) a brief description of the case, including the factual and legal bases for
the claim(s) and defense(s); (2) any contemplated motions; and (3) the prospect for settlement.
The parties should also submit a proposed case management plan, consistent with the Court’s
Individual Rules, found at http://(www.nysd.uscourts.gov/judge/Engelmayer. Familiarity with
those rules is expected.

All conferences with the Court are scheduled for a specific time; there is no other matter
scheduled for that time; and counsel are directed to appear promptly. All pretrial conferences
must be attended by the attorney who will serve as principal trial counsel. Requests for

adjournment may be made only in a writing received no later than 2 business days before the
Case 1:19-cv-09387-PAE Document17 Filed 10/15/19 Page 3 of 3

conference. The written submission must comply with Section 1.E of the Court’s Individual
Rules. Unless counsel are notified that the conference has been adjourned, it will be held as

scheduled.

SO ORDERED.

 

Paul A- Cryphosy
Paul A. Engelmayer / ,
United States District Judge

Dated: October 15, 2019
New York, New York
